DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/10/2020 has been entered.
Response to Arguments
In view of the replacement sheet drawing, the objection to the drawing is overcome.  Remarks, 6.
In view of the amendments to claims 5 and 7, the objection is withdrawn.  Remarks, 6.
On page 7 of the Remarks, Applicant argues against the 35 U.S.C. 112(a) rejection contending the two illumination paths depicted in Applicant’s Fig. 6 correspond to different wavelengths.  Examiner finds that while Applicant’s explanation is helpful, it falls short of linking the description regarding the benefits of different wavelengths directly to the elements of Fig. 6.  In other words, while Applicant’s explanation is plausible, it requires an inference that is not well-evidenced.  More clarification appears to be necessary.  Accordingly, Examiner is not persuaded of error.
On pages 7–9 of the Remarks, Applicant contends the 35 U.S.C. 102(a)(1) rejection of claim 1 is overcome by the instant amendment and correctly anticipates that the rejection would rely on a 35 U.S.C. 103 rejection upon making the infra, explain, adjustable optical elements are known in the prior art to adjust path length, and consequently optical behavior, to make a system workable for its intended purpose.  Accordingly, without more, Examiner is unpersuaded of error.
Other claims are not argued separately.  Remarks, 9–10.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, the amendments dated 06/05/2020 recite structural elements of an optical system which appear to create a certain 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manassen (US 2014/0111791 A1).
Regarding claim 1, Manassen, in view of the level of skill in the art, teaches or suggests an optical system in an imaging metrology tool, the optical system comprising:  a first beam splitter (Manassen, Fig. 1A, Element 135); an illumination source that projects light at the first beam splitter (Manassen, Fig. 1A, Element 110); an objective (Manassen, Fig. 1A, Element 120); a second beam splitter along a path of the light between the first beam splitter and the objective (Manassen, Fig. 1A, Element 150); a collection path opposite the first beam splitter from the second beam splitter and the objective (Manassen, Fig. 1A, Element 132); and an adjustable reference path having a reference signal integrated in the collection path thereof (Manassen, ¶ 0007:  teaches an interferometer having a source path, collection path, reference path, and interference path; Manassen, ¶ 0020:  teaches phase control can be accomplished by changing e.g. a path length; Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes), wherein the reference path is configured to provide an adjustable phase of the reference signal (Manassen, ¶ 0020:  teaches phase control can be accomplished by changing e.g. a path length; Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes) and the optical system is configured to adjust the phase of the reference signal to modify a topographic phase (Manassen, ¶ 0032:  teaches the target measurement is target topography) of an imaging metrology target to be an integer multiple of π (Examiner notes integer multiples of pi just means 0 or 180 degrees phase shifts; Manassen, ¶ 0030:  teaches introducing a 180-degree phase difference between reference and target paths; Examiner notes the prior art holds that instead of block light that would create destructive interference at the focal point, a grating that changes the phase 180-degrees (i.e. integer multiple of pi) improves the intensity of the focused light), wherein the adjustable reference path receives light directly from the second beam splitter (Manassen, Fig. 1A:  shows how all other optical elements in the system receive light from central element 150, a beam splitter; Manassen does not depict that its reference path is created using a .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Manassen (US 2014/0111791 A1) and Barak (US 2017/0016835 A1).
Regarding claim 2, the combination of Manassen and Barak teaches or suggests the optical system of claim 1, wherein the adjustable reference path includes a Linnik interferometer (Examiner notes Linnik arrangements have been around since Mr. Linnik and means that the reference arm has optical elements that match those of the measurement arm; Barak, ¶ 0145:  teaches any interferometer can be used, including a Linnik configuration; Manassen’s Fig. 1A illustrates a linnik configuration) with a reference objective identical to an objective of the imaging metrology optical system and an adjustable mirror (Manassen, ¶ 0029:  teaches reference objective and target objective identical and a reference mirror; see also Manassen, Claim 3).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, with those of Barak, because both references are drawn to the same field of endeavor and because Manassen illustrates a Linnik arrangement, but just does not reference it by name.  Therefore, because Manassen illustrates combining its teachings with the teachings of Barak drawn to Linnik interferometry, such a combination would have been obvious to the skilled artisan who would recognize Manassen’s illustration as a Linnik illustration.  This rationale applies to all combinations of Manassen and Barak used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Manassen and Barak teaches or suggests the optical system of claim 2, further comprising an illumination path and a beam splitter, wherein the illumination path and the collection path are associated with the objective via the beam splitter (Manassen, Fig. 1A:  teaches illumination path 99A, beam splitter 150, collection path 99B, and objective 120, all associated via the beam splitter; see also Manassen, Claim 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manassen (US 2014/0111791 A1) and Brueck (US 2013/0094077 A1).
Regarding claim 4, the combination of Manassen and Brueck teaches or suggests the optical system of claim 1, further comprising a neutral density filter and/or mirror configured to control amplitude of the reference signal (Manassen, 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, with those of Brueck, because both references are drawn to the same field of endeavor and because using a reference mirror to control the reference amplitude represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Manassen and Brueck used in this Office Action unless otherwise noted.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manassen, Brueck, and Fukuhara (US 2007/0134563 A1).
Regarding claim 5, the combination of Manassen, Brueck, and Fukuhara teaches or suggests an optical system in an imaging overlay metrology tool, the optical system comprising; a first beam splitter; an illumination source that projects light at the first beam splitter; an illumination path; a main objective; a second beam splitter along a path of the light between the first beam splitter and the objective; a collection path opposite the first beam splitter from the second beam splitter and the objective (see treatment of claim 1); and a reference path having a reference signal with controllable amplitude (Manassen, Fig. 1A, Element 99C:  teaches the reference path and reference signal; Manassen, Fig. 1A, Element 95:  teaches the reference mirror; Brueck, ¶ 0120:  teaches the reference mirror can change  and phase (Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes) which are configured to minimize a difference of topographic phases between zeroth and first order diffraction signals (Fukuhara, ¶ 0089:  teaches reducing the phase difference between zero- and first-order diffraction to increase lithography margin) from at least two target layers (Manassen, ¶ 0051:  teaches the overlay metrology tool can collect phase distribution information for one or more layers of a target spicimen), wherein the reference path receives light directly from the second beam splitter (see treatment of claim 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen and Brueck, with those of Fukuhara, because all three references are drawn to the same field of endeavor and because reducing the phase difference between zero-order and first-order diffraction can increase lithography margin.  This rationale applies to all combinations of Manassen, Brueck, and Fukuhara used in this Office Action unless otherwise noted.
Regarding claim 6, the combination of Manassen, Brueck, and Fukuhara teaches or suggests the optical system of claim 5, wherein the reference path is incorporated in the optical system in a Linnik interferometer configuration 
Regarding claim 7, the combination of Manassen, Brueck, and Fukuhara teaches or suggests the optical system of claim 5, wherein the minimization is carried out according to [Equation 12] (Examiner finds this equation is just a different expression (i.e. this time the mathematical expression) of the minimization described in the claim upon which this claim depends; It is not clear why the equation would not have been obvious in view of the teachings of the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manassen (US 2013/0044881 A1) (herein “Manassen-2”) teaches the overlay metrology tool can collect phase distribution information for one or more layers of a target specimen (¶ 0060).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481